 

Exhibit 10.1

 

Consulting Agreement

 

This consulting agreement (the “Agreement”), entered into on December 9, 2016
and effective immediately, Content Checked Holding Inc. a Wyoming corporation
(together with any successor thereto, the “Company”), and John Ballard, an
independent provider of services (the “Contractor”).

 

RECITALS

 

A.       The Company desires to assure itself of the services of the Contractor,
as an independent contractor, by engaging the Contractor to perform services
under the terms hereof.

 

B.       The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.

 

C.       The Company and Contractor have agreed that this Agreement shall
replace in the entirety any and all prior written and verbal contractual
agreements between the Company and the Contractor.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.       Certain Definitions.

 



  (a) “Stock Award” shall have the meaning set forth in Section 3.         (b)
“Company” shall, except as otherwise provided in Section 5(b), have the meaning
set forth in the preamble hereto.         (c) “Contractor” shall have the
meaning set forth in the preamble hereto.         (d) “Effective Date” shall
mean December 9, 2016.         (e) “Term” shall have the meaning set forth in
Section 2(b).



 

2.       Consulting.

 

(a)       In General. The Company shall engage the Contractor and the Contractor
shall perform services on behalf of the Company upon the other terms and
conditions herein provided.

 

(b)       Term of Agreement. The term under this Agreement shall be for the
period of 24 months beginning on the Effective Date and ending on December 9,
2016 (“Term”). At the expiration of the Term, the agreement shall automatically
terminate. The agreement can be terminated by either party, with or without
cause, on a 30 days’ notice to the other.

 

(c)       Position and Duties. During the Term, the Contractor shall provide
services as Chief Financial Officer of the company. The Contractor will report
directly to the Chief Executive Officer and the Board and agrees to observe and
comply with the Company’s rules and policies as adopted by the Company from time
to time.

 

  Page 1 of 4 

   

 

3.       Compensation and Related Matters.

 

(a)       Cash. The Contractor will receive cash consideration of $5,500/month
for services provided beginning December 9, 2016.

 

(b)       Stock Awards. The Contractor will also be compensated with 300,000
restricted common shares in a lump sum within thirty days from the beginning of
this contract for contractor’s term provided in Section 2(b) as specifically
defined in 2(c) of the agreement.

 

4.       Duties and Responsibilities (including but not limited to)

 

(a)       Responsibility for the Company’s Reporting,

 

(b)       Responsible for Internal controls and overseeing financial operations,

 

(c)       Analyze financial data and make recommendations to the Board.

 

(d)       Communicate with Investors and perform investor presentations.

 

5.       Restrictive Covenants.

 

(a)       Confidentiality. The Contractor agrees that he will not, during the
Term or thereafter, divulge to anyone (other than the Company or any persons
designated by the Company) any knowledge or information of any type whatsoever
of a confidential nature relating to the business of the Company, including,
without limitation, all types of trade secrets, business strategies, marketing,
sales and distribution plans. The Contractor further agrees that he will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of the Contractor’s duties
hereunder) without the prior written consent of the Company. This provision does
not apply to information which becomes available publicly without the fault of
the Contractor or information which the Contractor is required to disclose in
legal proceedings, provided the Contractor gives advance notice to the Board and
an opportunity to for the Company to resist such disclosure.

 

(b)       Interpretation. In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. As used in this
Section 6, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.

 

6.Representations and Warranties of Contractor. The Contractor represents and
warrants that the Contractor is not a party to any other Consulting agreement,
noncompetition agreement or other agreement which restriction could interfere
with the Contractor’s Consulting with the Company or the Company’s rights and
the Contractor’s obligations hereunder and that the Contractor’s acceptance of
Consulting with the Company and the performance of the Contractor’s duties
hereunder will not breach the provisions of any contract, agreement or
understanding to which the Contractor is party or any duty owed by the
Contractor to any other person or entity.

 

  Page 2 of 4 

   

 

 

7.Information of Others. The Contractor agrees that Contractor will not, during
his Consulting or service with the Company, use or disclose any confidential or
proprietary information or trade secrets of any former or concurrent engager or
other person or entity and that Contractor will not bring onto the premises of
the Company any unpublished document or other confidential or proprietary
information belonging to any such engager, person or entity unless consented to
in writing by such engager, person or entity.    8.Injunctive Relief. The
Contractor recognizes and acknowledges that a breach of the covenants contained
in Section 5 will cause irreparable damage to Company and its goodwill, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate. Accordingly, the
Contractor agrees that in the event of a breach of any of the covenants
contained in Section 5, in addition to any other remedy which may be available
at law or in equity, the Company will be entitled to specific performance and
injunctive relief.    9.Governing Law. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Colorado, without reference to the principles of conflicts of law
of the State of Colorado or any other jurisdiction, and where applicable, the
laws of the United States. Venue is established in California and both parties
hereto irrevocable submit themselves to venue therein.    10.Dispute Resolution.
Any controversy or claim arising out of or relating to this Agreement shall be
resolved by mediation before a panel of one mediator. Any court with
jurisdiction shall enforce this clause and enter judgment on any award. The
mediation shall be selected within twenty business days from commencement of the
mediation. Within 45 days of initiation of mediation, the parties shall reach
agreement upon and thereafter follow procedures, including limits on discovery,
assuring that the mediation will be concluded and the award rendered within no
more than eight months from selection of the mediator. The mediation shall be
held in Colorado and the mediators shall apply the substantive law of Colorado.
Prior to commencement of mediation, emergency relief is available from any court
to avoid irreparable harm. The mediator shall not award either party punitive,
exemplary, multiplied or consequential damages, or attorneys’ fees or costs.

 

Notwithstanding the foregoing, the parties acknowledge and agree that the other
party would be irreparably harmed if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
such parties may be entitled at law or in equity, they shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary preliminary and permanent injunctive relief in any court of
competent jurisdiction to prevent breaches or threatened breaches of any of the
provisions of this Agreement.

 

11.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.    12.Entire Agreement. The terms of this
Agreement are intended by the parties to be the final expression of their
agreement with respect to the Consulting of the Contractor by the Company and
may not be contradicted by evidence of any prior or contemporaneous agreement.
This Agreement (together with any other agreements and instruments contemplated
hereby or referred to herein) shall supersede all undertakings or agreements,
whether written or oral, previously entered into by the Contractor and the
Company or any predecessor thereto or affiliate thereof with respect to the
Consulting of the Contractor by the Company. The parties further intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.    13.Modification. No change, modification, addition, or amendment
to this Agreement shall be valid unless in writing and signed by all parties
hereto.

 

[Signature Page Follows]

 

  Page 3 of 4 

   

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  Content Checked Holding, Inc.           /s/ Kris Finstad   By: Kris Finstad  
Title: Chief Executive Officer         CONTRACTOR:           /s/ John Ballard  
By: John Ballard

 

  Page 4 of 4 

   

 